PUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4061


UNITED STATES OF AMERICA,

                    Plaintiff – Appellee,

             v.

OCEANIC ILLSABE LIMITED,

                    Defendant – Appellant.



                                      No. 17-4062


UNITED STATES OF AMERICA,

                    Plaintiff – Appellee,

             v.

OCEANFLEET SHIPPING LIMITED,

                    Defendant – Appellant.


Appeals from the United States District Court for the Eastern District of North Carolina,
at Wilmington. Malcolm J. Howard, Senior District Judge. (7:15-cr-00108-H-3; 7:15-cr-
00108-H-4)


Argued: December 7, 2017                                          Decided: May 7, 2018
Before TRAXLER, KING, and HARRIS, Circuit Judges.


Affirmed by published opinion. Judge King wrote the opinion, in which Judge Traxler
and Judge Harris joined.


ARGUED: George Michael Chalos, CHALOS & CO, P.C., Oyster Bay, New York, for
Appellant. Emily Anne Polachek, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee. ON BRIEF: Briton P. Sparkman, CHALOS & CO,
P.C., Oyster Bay, New York, for Appellant. Jeffrey H. Wood, Acting Assistant Attorney
General, Eric Grant, Deputy Assistant Attorney General, Allen M. Brabender, Kenneth E.
Nelson, Brendan C. Selby, Environment & Natural Resources Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C.; John Stuart Bruce, United
States Attorney, Jennifer May-Parker, First Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina; Brendan T. Gavin,
LCDR, Deputy Staff Judge Advocate, UNITED STATES COAST GUARD, Norfolk,
Virginia, for Appellee.




                                          2
KING, Circuit Judge:

       In 2016, Oceanic Illsabe Limited (“Oceanic”) and Oceanfleet Shipping Limited

(“Oceanfleet”) (together, the “Appellants”) — two closely related corporate entities

headquartered in Greece — were each convicted of nine criminal offenses by a jury in

eastern North Carolina.     Those crimes were directly committed by the supervisory

personnel in the Engine Department of the M/V OCEAN HOPE (the “Ocean Hope,” or

the “Vessel”) — an oceangoing cargo ship owned and operated by the Appellants. The

offenses of conviction arose from and are related to illegal discharges of large quantities

of oily pollutants from the Vessel into the ocean. Oceanic and Oceanfleet maintain on

appeal that the prosecution failed to sufficiently prove that they are criminally responsible

for the offenses lodged against them. The Appellants also contend that the district court

erred in imposing fines and other penalties at sentencing. As explained below, we affirm

the convictions and sentences.



                                             I.

                                             A.

       We begin with a brief review of some pertinent legal and factual background for

this prosecution. The United States is a signatory to the 1973 International Convention

for the Prevention of Pollution from Ships, as amended in 1978 (“MARPOL”).

MARPOL’s primary purpose is to eliminate pollution of the oceans by discharges of oily

wastes. To that end, MARPOL — an abbreviation for “marine pollution” — requires its



                                             3
member states to punish under domestic law any violations of MARPOL that occur on

oceangoing ships, and to provide for penalties that will discourage additional violations.

       In compliance with MARPOL, our Congress enacted in 1980 the Act to Prevent

Pollution from Ships (“APPS”). APPS provides that foreign ships in the navigable

waters of the United States are subject to the discharge requirements of federal law

pertaining to oily pollutants. See 33 U.S.C. § 1902(a)(2). 1 With respect to discharges of

such pollutants that occur outside our navigable waters, the Coast Guard can assert

jurisdiction when a foreign ship fails to make complete and accurate entries in the ship’s

Oil Record Book. Id. § 1908(a). 2

       MARPOL and federal law both require all oceangoing ships exceeding 400 gross

tons to maintain an Oil Record Book. See 33 C.F.R. § 151.25(a). The Oil Record Book

must be fully updated any time a ship’s crewmembers engage in certain “machinery

space operations,” including the disposal of oily pollutants and wastes. Id. § 151.25(d). 3



       1
        For convenience, we refer to the oily waste products of oceangoing ships, such as
bilge water and sludge, as “oily wastes,” “oily mixtures,” “oily pollutants,” or simply as
“pollutants.”
       2
         Section 1908(a) of Title 33 of the United States Code provides that “a person
who knowingly violates [APPS], or the regulations issued thereunder commits a . . .
felony.”
       3
         Pursuant to Section 151.25(h) of Title 33 of the Code of Federal Regulations,
“[e]ach operation [mandated in section 151.25(d)] shall be fully recorded without delay
in the Oil Record Book so that all the entries in the book appropriate to that operation are
completed.” Section 151.25(d) provides that

      [e]ntries shall be made in the Oil Record Book on each occasion, on a tank
      to tank basis if appropriate, whenever any of the following machinery space
(Continued)
                                             4
Because oceangoing ships generate large quantities of oily pollutants and wastes, their

Oil Record Books are required to be updated “without delay.” Id. § 151.25(h).

       The applicable regulations prescribe how to properly dispose of specific waste

products, including bilge water and sludge. See 33 C.F.R. § 151.10(a). Bilge water is

created when water accumulates at the bottom of a ship and combines with oily mixtures

that have leaked and dripped from the engine fuel systems. Id. § 151.05. Bilge water

must be collected and stored in tanks onboard the ship and then processed through two

pollution control devices, the Oil Water Separator (the “Separator”) and the Oil Content

Monitor (the “Content Monitor”). Id. § 151.10(a)(5)-(6). If, after passing through the

Separator, the Content Monitor measures only negligible quantities of oil, bilge water can

be legally discharged into the ocean. Id. Sludge — that is, the oil residue left over after

bilge water has been processed through the Separator — must either be incinerated

onboard the vessel or offloaded in port to a licensed hauler and disposal facility. See

MARPOL, Annex VI, Reg. 16.1. The foregoing disposal activities must always be

assiduously recorded in the ship’s Oil Record Book.




      operations take place on any ship to which this section applies - (1)
      Ballasting or cleaning of fuel oil tanks; (2) Discharge of ballast containing
      an oily mixture or cleaning water from fuel oil tanks; (3) Disposal of oil
      residue; (4) Discharge overboard or disposal otherwise of bilge water that
      has accumulated in machinery spaces; (5) Bunkering of fuel or bulk
      lubricating oil; and (6) Any failure, and the reasons for, of the oil filtering
      equipment.

See 33 C.F.R. § 151.25(d).


                                            5
                                            B.

       On April 14, 2016, the grand jury in the Eastern District of North Carolina

returned the operative nine-count indictment in this case and charged Oceanic,

Oceanfleet, and two of the Ocean Hope’s supervisory personnel (the “Indictment”). The

indicted supervisory personnel were Chief Engineer Rustico Ignacio and Second

Engineer Cassius Samson of the Engine Department. The charges against the defendants

included conspiracy to commit offenses against the United States, failure to fully and

accurately maintain (and aiding and abetting the failure to fully and accurately maintain)

the Ocean Hope’s Oil Record Book, a charge of obstruction of justice by falsification of

(and aiding and abetting the falsification of) the Oil Record Book, making false

statements to Coast Guard investigators, a second obstruction of justice charge for

making false statements to Coast Guard investigators, and four charges of witness

tampering. Samson was subjected to eight charges — all the counts alleged except Count

Six — while Chief Ignacio was subjected to five charges — Counts One, Two, Three, Six

and Nine. More specifically, the nine offenses alleged in the Indictment were as follows:

       •      Count One — Conspiracy to violate APPS and obstruct justice, in
              violation of 18 U.S.C. § 371;

       •      Count Two — Violating APPS by failing to fully and accurately
              maintain — and by aiding and abetting the failure to fully and
              accurately maintain — the Oil Record Book, in violation of 33
              U.S.C. § 1908(a), 18 U.S.C. § 2, and 33 C.F.R. § 151.25 (the
              “Failure to Maintain charge”); 4

       4
         Section 2 of Title 18, commonly referred to as the aiding and abetting statute, is
actually titled “Principals,” and provides that

(Continued)
                                            6
       •     Count Three — Obstructing justice by falsification of — and by
             aiding and abetting the falsification of — the Ocean Hope’s Oil
             Record Book, in violation of 18 U.S.C. §§ 1519 and 2 (the
             “Obstruction by Falsification charge”); 5

       •      Count Four — False statements to Coast Guard investigators, in
              violation of 18 U.S.C. § 1001(a)(2);

       •      Count Five — Obstructing justice by making false statements to
              Coast Guard investigators, in violation of 18 U.S.C. § 1505; and

       •      Counts Six through Nine — Four offenses of witness tampering, in
              violation of 18 U.S.C. § 1512(b)(3).

       Oceanic and Oceanfleet were charged in each of the nine counts with being

vicariously liable for the illegal activities of Chief Engineer Ignacio and Second Engineer

Samson, who were acting within the scope of their agency and employment. At the

conclusion of the pretrial proceedings, the four defendants — Oceanic, Oceanfleet, Chief

Ignacio, and Samson — were jointly tried before a jury in Wilmington.




       (a) Whoever commits an offense against the United States or aids, abets,
           counsels, commands, induces or procures its commission, is punishable
           as a principal.

       (b) Whoever willfully causes an act to be done which if directly performed
           by him or another would be an offense against the United States, is
           punishable as a principal.
       5
        When we refer herein to falsification of the Oil Record Book — as alleged for
example in Count Three of the Indictment — such references include knowing
concealment, covering up, making false entries, and omissions of required entries in the
Oil Record Book.


                                            7
                                            C.

       The trial lasted several days and concluded on September 1, 2016. The jury heard

approximately twenty witnesses and was presented with numerous exhibits and records. 6

The witnesses confirmed that, sometime in April 2015, the Ocean Hope embarked on a

voyage from Bangladesh in southern Asia to Wilmington in eastern North Carolina.

During that trip, the Engine Department’s subordinate crewmembers — at the direction

of Chief Engineer Ignacio and Second Engineer Samson — ignored the waste disposal

procedures required by MARPOL and APPS and illegally discharged large quantities of

oily pollutants into the ocean. Several crewmembers confirmed that, after the Vessel’s

arrival in Wilmington, they were instructed by Chief Ignacio and Samson to make false

statements to the Coast Guard investigators about the illegal discharges. The Oil Record

Book of the Ocean Hope was not accurately maintained and was systematically falsified.

The trial evidence proving those unlawful activities is summarized below.

                                            1.

      The jury learned that the Ocean Hope was owned by Oceanic, a Liberian

corporation with its principal place of business in Greece. In October 2009, Oceanic

contracted with its parent entity, Oceanfleet — a Marshall Islands corporation

headquartered in Greece — to provide commercial ship management services to the

Ocean Hope. Oceanic and Oceanfleet retained a staffing agency in the Philippines to

       6
        The facts recited herein are derived from the trial record and are presented in the
light most favorable to the government, as the prevailing party. See United States v.
Singh, 518 F.3d 236, 241 n.2 (4th Cir. 2008).


                                            8
provide seafarers (i.e., employees) to operate and maintain the Ocean Hope. Several of

those employees were the subordinate crewmembers in the Vessel’s Engine Department,

and worked under the supervision of Chief Engineer Ignacio and Second Engineer

Samson.

      The Engine Department was staffed by eight crewmembers. The crewmembers

generally wore uniforms with the name “Oceanfleet” affixed thereon. The prosecution

emphasized that the Department’s crewmembers confirmed to the jury that they were

employed by either Oceanic or Oceanfleet, or by both Appellants. For example, Second

Engineer Samson confirmed that his salary came from both Oceanic and Oceanfleet.

Samson said that the name “Oceanic Illsabe” was written on his employment contract,

and that Oceanfleet operated the Ocean Hope for the duration of his employment. The

subordinate crewmembers understood that they were employed by Oceanfleet.

      All of the Engine Department crewmembers were required to comply with the

Oceanfleet Safety Management System Manual (the “Oceanfleet Manual”), which had

the name “Oceanfleet” emblazoned on nearly every page.         The Oceanfleet Manual

explained the chain of command on the Ocean Hope and emphasized that “orders are

given and expected to be obeyed down the chain of command without hesitation or

question.”   See G.A. 344. 7   At the apex of the Department’s hierarchy was Chief



      7
         Three separate appendixes have been filed in these appeals and are referred to
herein. Our references to the “J.A. __” refer to the contents of the Joint Appendix. Our
citations to the “G.A. __” refer to the contents of the Government’s Supplemental
Appendix, which was filed by the prosecutors. Finally, our references to the “S.A. __”
(Continued)
                                           9
Engineer Ignacio, followed by Second Engineer Samson. Chief Ignacio and Samson

were responsible for managing the day-to-day operations of the Department. Further

down the chain were third engineer Menente, fourth engineer Sarduma, two “oilers”

named Villar and Villegas, a “fitter” named Belleza, and a “wiper” named Reyes.

       In his supervisory capacity, Chief Engineer Ignacio was responsible for ensuring

the Engine Department’s compliance with all required safety and pollution control

procedures. Pursuant to the Oceanfleet Manual, Chief Ignacio was also responsible for

tracking the generation, transfer, and disposal of all oily pollutants produced onboard the

Ocean Hope. Chief Ignacio was specifically required by the Oceanfleet Manual to fully

and accurately record the completion of those tasks in the Vessel’s Oil Record Book. 8

                                            2.

       Evidence of the Ocean Hope’s organizational structure provided the foundation for

the government’s theory of the vicarious criminal liability of the Appellants.           The

prosecution proved that the supervisory personnel in the Ocean Hope’s Engine



refer to the contents of the Sealed Appendix, which contains the presentence reports (the
“PSRs”) for Oceanic and Oceanfleet which are sealed.
       8
         Pursuant to MARPOL and APPS, maintenance of the Oil Record Book must be
assigned to “[t]he master or other person having charge of [the] ship.” See 33 C.F.R.
§ 151.25(j). Although the master of the ship (or other person in charge of the ship) is the
person directly responsible for proper maintenance of the Oil Record Book, the
Oceanfleet Manual purported to assign that duty to the Chief Engineer of the Ocean
Hope, that is, Chief Engineer Ignacio. Notwithstanding the provisions of the Oceanfleet
Manual, the Appellants had no authority to override the applicable legal principles or
reassign to the Chief Engineer any responsibilities placed on the ship’s master under
federal law.


                                            10
Department — that is, Chief Engineer Ignacio and Second Engineer Samson — oversaw

and regularly directed illegal discharges of bilge water and sludge into the ocean. The

prosecution also proved that Chief Ignacio and Samson committed the offense alleged in

the Failure to Maintain charge by contravening the provisions of § 1908(a) of Title 33

and § 2 of Title 18, by aiding and abetting the failure to fully and accurately maintain the

Ocean Hope’s Oil Record Book. Similarly, the evidence proved that Chief Ignacio and

Samson committed the Obstruction by Falsification charge, in violation of §§ 1519 and 2

of Title 18. 9   In addition, Chief Ignacio and Samson had corruptly persuaded their

subordinate crewmembers in the Engine Department to make false statements to the

Coast Guard investigators in Wilmington. Those false statements were made on behalf of

the Appellants in a corrupt endeavor to conceal the pollution offenses that had occurred

on the Ocean Hope.

                                              a.

       The evidence proved that illegal discharges of bilge water and sludge consistently

occurred during the Vessel’s trip to Wilmington. For example, Second Engineer Samson,

with Chief Engineer Ignacio’s approval, directed oiler Villegas to pump unprocessed

bilge water directly into the ocean two to three times each week, using the Ocean Hope’s

       9
         The obstruction of justice offense alleged in the Obstruction by Falsification
charge is defined in § 1519 of Title 18, and provides, in pertinent part, that

       [w]hoever knowingly alters, destroys, . . . conceals, covers up, falsifies, or
       makes a false entry in any record . . . with the intent to impede, obstruct, or
       influence the investigation . . . within the jurisdiction of any . . . agency of
       the United States . . . shall be [punished as provided by law].


                                             11
general service pump. 10 When third engineer Menente questioned Samson about why

they had not been using the Separator, Samson replied that they only used the Separator

in Port when surveyors came aboard to inspect the viability of the Vessel’s waste disposal

equipment. 11 As Menente explained, if the Separator “wasn’t used” — that is, if it was

clean — there would not be “any problems with the survey” in Port. See G.A. 85. 12

      The evidence also proved that Chief Engineer Ignacio and Second Engineer

Samson directed their underlings in the Engine Department to improperly and illegally

dispose of sludge. The prosecution emphasized a specific illegal discharge of sludge —

corroborated with pictures, but never recorded in the Oil Record Book — that occurred

on or about June 14, 2015. On that occasion, oiler Villar informed Samson that the



      10
         Of note, during the leg of the Vessel’s voyage from Korea to Panama, only one
of the two bilge water storage tanks onboard the Vessel was available for bilge water
storage. The second bilge water storage tank then contained diesel fuel because, while
refueling in Korea, more diesel fuel was received onboard than could be stored in the
designated diesel fuel tank. As a result, the extra diesel fuel was placed in the second
bilge water storage tank, limiting the Ocean Hope’s available storage space for bilge
water. The storage tank limitations, coupled with the Vessel’s inability to properly use
the Separator, enhanced the need for the Engine Department supervisors to direct the
dumping of excess oily pollutants into the ocean.
      11
         Pursuant to MARPOL, surveyors are obliged to “ensure that the structure,
equipment, systems, fittings, arrangements and material fully comply with the applicable
requirements.” See MARPOL, Annex I, Reg. 6.1.1. If a ship is unfit to go to sea, the
surveyor must take corrective action.
      12
         When the Ocean Hope arrived in Wilmington in July 2015, the Oil Record Book
accurately reflected that the Separator had not been used since the Vessel visited China
four months earlier in February 2015. Because an updated copy of the Oil Record Book
was delivered to Oceanfleet headquarters on a weekly basis, Oceanfleet was aware that
the Separator was not being used on the Ocean Hope.


                                           12
sludge level in one of the sludge storage tanks was high. In response, Samson directed

Villar and wiper Reyes to connect a “magic pipe” — that is, a surreptitious bypass hose

— between the Ocean Hope’s sludge pump and an illegal onboard discharge valve on the

storage tank. After Villar and Reyes connected the magic pipe, Samson ordered them to

run the sludge pump.     When the Department’s crewmembers ran the sludge pump,

suction from the magic pipe drew sludge from the storage tank’s illegal discharge valve

and channeled it directly into the ocean. On that occasion, Villar and Reyes, acting at the

direction of Samson, polluted the ocean with approximately ten cubic meters (2640

gallons) of sludge.

       Third engineer Menente corroborated the illegal dumping of sludge from the

Ocean Hope on June 14. When Menente began his shift in the Engine Room just before

midnight that evening, he — along with oiler Villegas — saw the magic pipe connected

to the illegal discharge valve on the sludge tank. Menente — who was immediately

suspicious — captured pictures and videos of the magic pipe and its surreptitious valve

connection. Sometime later, Menente saw the magic pipe in the trash after it had been

disconnected from the illegal valve on the sludge tank. At that time, Menente had

Villegas record a video of Menente removing part of the magic pipe from the trash for

use as evidence. Menente sent those pictures and videos to his wife, and they were

placed in evidence by the prosecutors. A day or two after the illegal June 14 sludge

disposal from the Ocean Hope, Second Engineer Samson directed Reyes to destroy the

incriminating evidence by throwing the magic pipe overboard. Reyes complied with

Samson’s order and pitched the magic pipe into the sea.

                                            13
                                            b.

        The evidence also proved that Chief Engineer Ignacio and Second Engineer

Samson had conspired to falsify and fail to accurately maintain the Ocean Hope’s Oil

Record Book. By way of example, oiler Villar was responsible for measuring the bilge

water and sludge levels in the Vessel’s seven storage tanks, a process known as

“sounding the tanks.” Each time Villar did so, he was required to prepare a record of the

measurements called a “sounding slip.” Samson routinely directed Villar to falsely

reduce the measurements recorded on the sounding slips. Chief Ignacio, meanwhile,

would reduce those measurements even further when he recorded them in the Oil Record

Book.

        The prosecution also proved that Chief Engineer Ignacio and Second Engineer

Samson failed to make required entries in the Ocean Hope’s Oil Record Book. For

example, the Oil Record Book did not reflect that Second Engineer Samson had

frequently directed the subordinate crewmembers to discharge unprocessed bilge water

and sludge directly into the ocean, including the unlawful discharge of sludge on June 14,

2015. 13 Similarly, although entries were required to be made in the Oil Record Book




        13
         The fact that Chief Engineer Ignacio and Second Engineer Samson knowingly
made false entries in — and failed to make required entries in — the Ocean Hope’s Oil
Record Book, and that they aided and abetted such falsifications and omissions, provided
strong evidentiary support for the charges alleged in Counts Two and Three.


                                           14
when diesel fuel was pumped into the bilge water storage tank, those incidents were

never recorded. 14

       The applicable regulations also require oceangoing ships to record any “failure,

and the reasons for, of the oil filtering equipment” in the Oil Record Book. See 33 C.F.R.

§ 151.25(d)(6). The government proved that, on about July 2, 2015, before reaching

Panama, Chief Engineer Ignacio and the Vessel’s Master, a man named Tabacaru, alerted

Oceanfleet headquarters that the Separator was not functioning properly. That alert was

never recorded in the Oil Record Book.

                                           D.

                                            1.

       The prosecution also proved that Chief Engineer Ignacio and Second Engineer

Samson sought to conceal their illicit activities from the Coast Guard both before and

after the Ocean Hope’s arrival in Wilmington on July 15, 2015. In the course of the

voyage from Panama to Wilmington, the Engine Department’s subordinate crewmembers

were gathered together on the Ocean Hope and instructed on how to avoid problems

during the expected Port State Control Examination by the Coast Guard (the “Port

Examination”). Oceanfleet assisted in this endeavor by providing a checklist for the

crewmembers to use in their preparations for the Port Examination in Wilmington. The


       14
          The fact that Chief Engineer Ignacio and Second Engineer Samson aided and
abetted each other and the Vessel’s Master in failing to fully and accurately maintain the
Oil Record Book provided strong evidentiary support for the Failure to Maintain charge
alleged in Count Two.


                                           15
Oceanfleet checklist specified several tasks to be addressed prior to entering Port. Those

included: (1) ensuring that the engine room was clean and free from oil traces; (2)

repairing oil leakages “permanently (if possible)”; (3) ensuring that the Oil Record Book

was in order; and (4) removing oily plastic pipes. See G.A. 358-63. An Oceanfleet

official also provided Chief Engineer Ignacio with an example of an entry for the Oil

Record Book that should pass the expected Coast Guard inspection. Chief Ignacio was

advised to “enter . . . on a weekly basis” in the Oil Record Book that the Separator was

“tested and found satisfactory.” See G.A. 351. Such weekly entries, of course, would be

fictitious.

        While the Ocean Hope was in Port in Panama, two senior Oceanfleet officials, a

“Superintendent” named Prouzos and a “Port Captain” named Trousas, came aboard and

travelled on the final leg to Wilmington. During their time onboard, they directed the

Engine Department’s subordinate crewmembers to perform certain tasks in preparation

for the Port Examination — such as painting and cleaning the engine room. Of note,

those officials never sought to verify whether the Engine Department had complied with

MARPOL and APPS and the proper oil pollution disposal procedures during the Vessel’s

trip from Bangladesh.

                                            2.

        Two Coast Guard investigators — a Lieutenant named March and a Chief Warrant

Officer named Libbert — testified extensively about the Port Examination and about

interviewing the Engine Department crewmembers. In early July 2015, before the Ocean

Hope arrived in Wilmington, the Coast Guard had been tipped off about illegal

                                           16
discharges of oily pollutants — particularly sludge — from the Vessel in mid-June during

its trip from Bangladesh. The informant was the spouse of third engineer Menente.

Menente had forwarded his wife the photographs and videos he made of the magic pipe

being used as a bypass hose on the Ocean Hope to illegally dump sludge overboard.

      Immediately after initiating its Port Examination on July 15, the Coast Guard

discovered that some of the Ocean Hope’s firehoses were defective. Warrant Officer

Libbert explained that third engineer Menente soon approached him and arranged to meet

privately with the investigators. Menente then fully cooperated with the Coast Guard

investigators, providing them with the pictures and videos he had taken of the magic pipe,

plus the piece of the magic pipe that he had removed. Menente showed the Coast Guard

investigators where and how the magic pipe had been used to dump sludge into the ocean

from the Ocean Hope.       After interviewing Menente, the Coast Guard investigators

sounded the holding tanks and discovered that one of the bilge water tanks actually

contained diesel fuel. As Lieutenant March confirmed, Menente’s interview and that

discovery prompted an expansion of the Port Examination into a criminal investigation.

                                           E.

                                            1.

      The Coast Guard’s criminal investigation included interviews of the Engine

Department’s crewmembers. Before the Coast Guard investigators could fully interview

oiler Villegas, however, Chief Engineer Ignacio directed Villegas to lie to the




                                           17
investigators and deny any knowledge of illegal pollution discharges from the Vessel. 15

Second Engineer Samson then approached Villegas, as well as fourth engineer Sarduma,

and directed each of them to give false statements to the Coast Guard investigators.

Villegas and Sarduma were each ordered by Samson to lie to the investigators about the

use of the Separator onboard the Vessel. 16 Chief Ignacio and Samson also spoke with

oiler Villar and wiper Reyes and directed both of them to deny any knowledge of

unlawful sludge discharges from the Ocean Hope. 17 As a result of those corrupt efforts,

each of the subordinate crewmembers in the Engine Department — except for third

engineer Menente — initially lied to the Coast Guard investigators. The subordinate

crewmembers who initially made false statements, however, later recanted and testified

truthfully before the jury.    At trial, they admitted participating in illegal pollution

discharges from the Ocean Hope and confirmed that they had been ordered by their

superiors to lie to the Coast Guard investigators.




       15
          The fact that oiler Villegas was directed by Chief Engineer Ignacio to make
false statements to the Coast Guard investigators at Wilmington provided evidentiary
support for the witness tampering offense alleged in Count Six.
       16
         The fact that oiler Villegas and fourth engineer Sarduma were directed by
Second Engineer Samson to make false statements to the Coast Guard investigators at
Wilmington provided evidentiary support for the witness tampering offenses alleged in
Counts Seven and Eight.
       17
         The fact that oiler Villar and wiper Reyes were directed by Chief Engineer
Ignacio and Second Engineer Samson to lie to the Coast Guard investigators at
Wilmington provided evidentiary support for the witness tampering offense alleged in
Count Nine.


                                             18
      Second Engineer Samson, on the other hand, lied extensively to Lieutenant March

during his interview about the illegal pollution activities onboard the Ocean Hope. For

example, Samson told Lieutenant March that he did not know why there was oil residue

in the overboard discharge equipment on the Vessel. Samson also falsely advised the

Coast Guard investigators that the Ocean Hope’s Separator had never been bypassed. 18

At trial, Samson testified falsely in each of those respects.      Samson also denied

connecting the magic pipe to the sludge tank and told the jury that he was unaware of any

sludge being dumped directly overboard from the Ocean Hope. Samson denied ordering

any Engine Department crewmembers to pump unprocessed bilge water into the ocean,

and he maintained that he had not ordered anyone to lie to the Coast Guard investigators.

Regarding the sounding slips, Samson falsely asserted that the sounding slips went

directly to Ignacio, and maintained that he (Samson) never saw them.

                                           2.

      Put succinctly, the Coast Guard confirmed that the Oil Record Book contained a

plethora of inaccurate and false information, and the investigation revealed that a vast

amount of inculpatory information had not been properly recorded therein. The jury

heard, for example, that — according to the Oil Record Book — the Ocean Hope had not

offloaded sludge since September of 2014, about seven months before the Vessel’s


      18
          Second Engineer Samson’s series of false statements to the Coast Guard
investigators at Wilmington provided evidentiary support for the false statements offense
alleged in Count Four, as well as strong support for the obstruction of justice offense
alleged in Count Five.


                                           19
departure from Bangladesh. The Oil Record Book also reflected the daily use of the

Ocean Hope’s incinerator to burn sludge. The jury was advised that frequent or daily use

of a ship’s incinerator, however, was “not a common thing to see,” and the frequent use

revealed by the Oil Record Book “struck [the Coast Guard investigator] as extremely

odd.” See G.A. 250. The Coast Guard’s investigation also confirmed that the insulation

on the incinerator was cracked and defective, and that such a defect would prevent sludge

from burning properly.

      The evidence proved that Chief Engineer Ignacio had destroyed most of the

sounding slips delivered to him by oiler Villar. Indeed, Chief Ignacio was able to provide

the Coast Guard with only four sounding slips during the investigation in Wilmington.

Furthermore, those sounding slips failed to match any entries in the Oil Record Book.

For example, the amount of sludge in the sludge tank on July 13, 2015, was falsely

recorded in the Oil Record Book as 4.9 cubic meters. The sounding slip for that date

provided to Chief Ignacio by oiler Villar, however, revealed that the sludge tank then

contained more than 7.0 cubic meters of sludge.

      The Coast Guard’s investigation also revealed that the sludge pump was illegally

equipped with an extra flange. 19    A flange is normally used to connect a pipe to

equipment or other pipes, and is usually welded to its location. Superintendent Prouzos

      19
          Second Engineer Samson misled the Coast Guard investigators when he falsely
advised Lieutenant March that he did not know about the extra flange on the Ocean
Hope’s sludge pump. That fact provided further evidentiary support for the false
statements offense alleged in Count Four, as well as the obstruction of justice offense
alleged in Count Five.


                                           20
approached Lieutenant March in Wilmington and asked to see the piping diagram of

where the illegal extra flange on the sludge pump of the Ocean Hope had been

discovered. The extra flange was the one that had been connected to the magic pipe

during the illegal discharge of sludge from the Ocean Hope on June 14, 2015. The extra

flange, however, was not shown on the Vessel’s piping diagrams. And its absence

rendered those diagrams false, in violation of the federal regulations. The prosecution

emphasized that, under the evidence, Oceanic and Oceanfleet had owned and operated

the Vessel for several years with the illegal third flange affixed to the sludge pump.

During that period, no steps had been taken by the Appellants to rectify that problem. 20

                                            F.

                                            1.

       Oceanic and Oceanfleet argued at trial that they were not vicariously criminally

liable for any of the problems revealed by the Coast Guard’s investigation.            The

Appellants asserted that they had been wrongly prosecuted for misconduct that was

confined to the Engine Department crewmembers and unknown to Oceanic and

Oceanfleet. More specifically, the Appellants denied all responsibility and blamed Chief

Engineer Ignacio and Second Engineer Samson for the charges in the Indictment.


       20
         After being informed by the Coast Guard of the oil pollution activities and Oil
Record Book falsifications onboard the Ocean Hope revealed by the Port Examination in
Wilmington, Oceanfleet’s Prouzos and Trousas promptly left for Europe. Before leaving,
however, Prouzos blamed the criminal revelations made to him by the Coast Guard on
those “F-ing Filipinos.” See G.A. 254. Neither Prouzos nor Trousas had any further
involvement in the Port Examination.


                                            21
      Oceanic and Oceanfleet called four trial witnesses, unsuccessfully seeking to

convince the jury that the misconduct of Chief Engineer Ignacio, Second Engineer

Samson, and the Engine Department’s subordinate crewmembers had been concealed

from them. The Appellants fruitlessly argued that none of the crewmembers had alerted

them to any misconduct onboard the Vessel, and they maintained that they were not

legally bound by any criminal activities of their Engine Department supervisors or

subordinate crewmembers. Oceanic and Oceanfleet also asked the district court to rule,

as a matter of law, that the sole employer of the crewmembers was Oceanic. That request

was denied.

      In support of their joint defense, Oceanic and Oceanfleet introduced the MARPOL

certificates of Chief Engineer Ignacio and Second Engineer Samson, as well as other

Engine Department crewmembers, apparently seeking to show that the Appellants had

hired qualified employees that could reasonably be relied upon. One witness asserted

that the “company’s policy was for zero pollution from the vessel.” See J.A. 307. The

Appellants also sought to show that some of the subordinate crewmembers in the Engine

Department had improper motives. For example, third engineer Menente’s wife was

allegedly seeking a visa into this country when she provided the Coast Guard with

evidence of the Ocean Hope’s illegal pollution of the ocean.

                                           2.

      During the trial proceedings, Oceanic and Oceanfleet made a series of motions —

pursuant to Rule 29 of the Rules of Criminal Procedure — for judgments of acquittal. In

support thereof, the Appellants argued that they could not be vicariously liable for the

                                           22
criminal conduct of any of the Engine Department crewmembers. 21               Each of those

motions was denied. After the evidence was presented, the parties rested and the lawyers

argued their competing positions to the jury.

       In its instructions, the district court explained that it was the jury’s duty “to decide

whether the government has proved beyond a reasonable doubt the specific facts

necessary to find each of the defendants guilty of the crimes charged.” See J.A. 353.

With reference to Oceanic and Oceanfleet, the jury was instructed on the vicarious

liability issues that arise in these appeals. The jury was advised that,

       [i]n addition to the required elements of each offense, in order for you to
       find either [Oceanic or Oceanfleet] guilty of any of these charges, the
       government must prove each of the following three elements:

              One, that the offense charged was committed by an agent or
              employee of [Oceanic or Oceanfleet];

              Second, in committing the offense, the agent or employee
              intended, at least in part, to benefit [Oceanic or Oceanfleet];

              And third, the agent or employee acted within his or their
              authority.

See J.A. 362. 22


       21
          With respect to the Failure to Maintain charge in Count Two, Oceanic and
Oceanfleet supported their Rule 29 motions in their appellate submissions by asserting
that Master Tabacaru of the Ocean Hope was the “only person . . . with the legal
obligation to maintain the Oil Record Book.” See Br. of Appellants 38. They argued
that, because the proof of that charge was that Chief Engineer Ignacio and Second
Engineer Samson were the real culprits and neither served as the Vessel’s Master, Count
Two had not been proven.
       22
          According to the government, the jury instructions were primarily drawn from
our decision in United States v. Singh, 518 F.3d 236 (4th Cir. 2008).


                                              23
       In connection with that instruction, the district court explained to the jury that “an

agent or employee of a corporation may act for his own benefit while also acting for the

benefit of an organization.” See J.A. 363. It also instructed that “[a]n act is within the

authority of an agent or employee if it concerns a matter the organization generally

entrusted to that agent or employee. The organization need not have actually authorized

or directed the particular act.” Id. The jury was instructed that, even if an act was illegal

or “contrary to [Oceanic and/or Oceanfleet’s] instructions” or “against . . . general

policies,” that fact would not absolve the Appellants of criminal responsibility. Id. The

jury was advised that it could “consider . . . how carefully [Oceanic and/or Oceanfleet]

tried to enforce [the policies and instructions it had in place]” in assessing whether

employees or agents of Oceanic or Oceanfleet had acted with the intent to benefit the

Appellants or only to benefit themselves. Id.

       In instructing the jury on the Failure to Maintain charge in Count Two, the district

court explained that, “the government does not contend that the defendants physically

committed the acts charged,” but “instead . . . contends that the defendants willfully

caused another person, specifically the master, or captain . . . to physically commit the

crime in violation of” the aiding and abetting statute. See J.A. 373-74. The court then

proceeded to quote the provisions of § 2(b) of Title 18 to the jury. Id. at 373. In

instructing the jury on Count Three, the court reiterated that it had “already explained the

aiding and abetting statute,” but then quoted “the other part of aiding and abetting” by

reading the language of § 2(a) of Title 18.        Id. at 377.    Although the Appellants



                                             24
unsuccessfully objected to certain aspects of the jury instructions, they have not pursued

any of those issues on appeal.

      On September 1, 2016, after completing its deliberations, the jury returned guilty

verdicts on each of the nine charged offenses. Those verdicts, as relevant here, included

the nine convictions of Oceanic and Oceanfleet.

                                            G.

                                            1.

      Prior to the sentencing proceedings, separate PSRs were prepared for Oceanic and

Oceanfleet. Because of the sentencing issues being pursued in these appeals, the PSRs

must be reviewed in some detail.

       According to the PSRs, neither Oceanic nor Oceanfleet had an effective program

to prevent or detect violations, and neither of them had self-reported the violations or

cooperated with the investigation. For both Oceanic and Oceanfleet, the PSRs applied

Sentencing Guidelines § 3D1.2(c), which explains the concept of grouping as to closely

related offenses of conviction.    The offenses of conviction of the Appellants were

grouped into “Count Group 1: Obstruction of Justice and Aiding and Abetting” for

Guidelines calculation purposes. See S.A. 16, 40. Importantly, the PSRs explained that

obstruction of justice is not listed in Guidelines § 8C2.1 — the permissible fine guideline

— as an offense category concerning the imposition of criminal fines against

corporations. Id. Thus, the permissible fines against Oceanic and Oceanfleet were

determined by applying Guidelines § 8C2.10. That Guideline provides that, for any

conviction not covered under Guidelines § 8C2.1, the sentencing court will determine the

                                            25
appropriate fine by applying the provisions of 18 U.S.C. §§ 3553 and 3572.                Id.

According to the PSRs, the statutory maximum fine against Oceanic and Oceanfleet on

each of their convictions was $500,000. Id. at 17, 41.

       The PSRs then assessed self-reported, unaudited financial information that was

submitted by Oceanic and Oceanfleet. The PSRs concluded that Oceanic was “profitable

until the instant offense,” and that Oceanfleet was profitable until 2014. See S.A. 15, 39.

The PSRs also revealed that Oceanic and Oceanfleet — in the context of these

proceedings — had posted a surety bond of $500,000 for the Ocean Hope. Id. Under its

provisions, that bond could be applied towards fines imposed as punishment. Oceanic’s

PSR concluded that it was “capable of paying a significant fine in installments if the

corporate defendant is placed on probation.” Id. at 24. Similarly, Oceanfleet’s PSR

found that it was “capable of paying a fine in installments.” Id. at 40.

       The information provided to the sentencing court by the United States Attorney in

his sentencing memorandum convincingly revealed that Oceanic was a shell entity

created by Oceanfleet to serve as the registered owner of the Ocean Hope. For example,

a maritime credit reporting agency characterized Oceanic as being “understood to form

part of the wider group of Oceanfleet,” see G.A. 374, and “controlled by the same

principals,” id. at 376. The PSRs also revealed a significant overlap in the management

personnel of Oceanic and Oceanfleet. Of importance, Oceanic’s PSR said that “Oceanic

appear[ed] to be a special-purpose corporate entity that is, for all relevant purposes, under

the management and control of Oceanfleet.”          See S.A. 4.     Although Oceanic and



                                             26
Oceanfleet objected to certain aspects of their PSRs, they did not object to how the PSRs

handled the grouping of offenses issue.

                                            2.

      The sentencing court adopted the PSRs and, on January 11, 2017, conducted the

sentencing proceedings at issue here. Oceanic was ordered to pay $675,000 in fines, plus

$225,000 in restitution to the Gray’s Reef National Marine Sanctuary Foundation.

Oceanfleet’s fines and restitution were significantly greater than those assessed against

Oceanic. Oceanfleet was thus ordered to pay $1,350,000 in fines, plus $450,000 in

restitution to the same foundation. Oceanic and Oceanfleet were each sentenced to

probationary terms of five years, but probation could be terminated after one year if

certain conditions were satisfied. As a special condition of probation, Oceanic and

Oceanfleet ships were barred from ports in the United States until the financial aspects of

their sentences were satisfied. This special condition extended to “all vessels managed

by [Oceanic or Oceanfleet] and/or any successor, assignee, subcontractor, acquirer,

affiliate or other entity related to either defendant by reason of shared or common

ownership, management or control.” See J.A. 529, 535.

       Oceanic and Oceanfleet have timely appealed the criminal judgments entered

against them. 23 We possess jurisdiction pursuant to 28 U.S.C. § 1291.




      23
        The Ocean Hope supervisors who were convicted — Chief Engineer Ignacio
and Second Engineer Samson — did not appeal their convictions or sentences.


                                            27
                                              II.

                                              A.

         In these appeals, Oceanic and Oceanfleet each present a single challenge to their

convictions. That is, they maintain that the evidence was insufficient to prove corporate

criminal liability. More specifically, they argue that the jury was not entitled to find

beyond a reasonable doubt — with respect to any of the offenses in the Indictment — that

any Ocean Hope crewmember was acting pursuant to corporate authority or with an

intent to benefit Oceanic or Oceanfleet. The Appellants also assert that the sentencing

court erred in four respects in imposing penalties. They contend that the court erred: (1)

in grouping the various offenses; (2) by failing to consider Oceanic and Oceanfleet’s

independent financial conditions and separate abilities to pay the fines imposed; (3) by

imposing erroneously disparate fines on Oceanfleet compared to fines on similarly

situated defendants; and (4) by imposing a special condition of probation that improperly

impacted related third parties.

                                         B.

         In reviewing the sufficiency of evidence in a criminal prosecution, we look for a

clear prosecutorial failure. See United States v. Jones, 735 F.2d 785, 791 (4th Cir. 1984).

Indeed, reversal of a conviction on grounds of insufficient evidence should be confined to

cases where the prosecution’s failure is clear. Id. We are obliged to sustain a guilty

verdict “if there is substantial evidence, taking the view most favorable to the

Government, to support it.” See United States v. Bolden, 325 F.3d 471, 485 (4th Cir.

2003).     In making an evidence sufficiency analysis, we ask only “whether there is

                                              28
evidence that a reasonable finder of fact could accept as adequate and sufficient to

support a conclusion of a defendant’s guilt beyond a reasonable doubt.” See United

States v. Foster, 507 F.3d 233, 245 (4th Cir. 2007). Our precedent is that an appellant

faces “a heavy burden” in challenging evidence sufficiency. Id.

       In assessing a challenge to a sentencing court’s application of the Sentencing

Guidelines, we review the court’s factual findings for clear error and its legal conclusions

de novo. See United States v. Allen, 446 F.3d 522, 527 (4th Cir. 2006). We assess for

abuse of discretion the reasonableness of fines imposed on a defendant. See United

States v. Walker, 83 F.3d 94, 95 (4th Cir. 1996). If an appellant has failed to properly

object and preserve an issue in the district court, we review the appellate contention for

plain error only. See United States v. Martinez, 277 F.3d 517, 524 (4th Cir. 2002); see

also Fed. R. Crim. P. 52(b). And we review special conditions of probation for abuse of

discretion. See United States v. Dotson, 324 F.3d 256, 259 (4th Cir. 2003).



                                            III.

                                             A.

       We begin our analysis by examining the contention that there is insufficient

evidentiary support for the convictions of Oceanic and Oceanfleet. The Appellants each

argue that the trial evidence was insufficient to prove their vicarious liability for the

criminal activities of Chief Engineer Ignacio and Second Engineer Samson. In assessing

the liability of a corporate defendant, we adhere to the principles explained, inter alia, in

United States v. Singh, 518 F.3d 236 (4th Cir. 2008) and United States v. Automated Med.

                                             29
Labs., Inc., 770 F.2d 399 (4th Cir. 1985). Consistent therewith, we are obliged to apply

the legal proposition that “a corporation is liable for the criminal acts of its employees

and agents done within the scope of their employment with the intent to benefit the

corporation.” See Singh, 518 F.3d at 249 (internal quotation marks omitted). Corporate

liability can also arise “if the employee or agent has acted for his own benefit as well as

that of his employer.” Id. at 250.

                                            1.

       We first assess whether the prosecution presented sufficient evidence to prove that

Chief Engineer Ignacio and Second Engineer Samson were agents or employees of

Oceanfleet and Oceanic. The Appellants argue that Chief Ignacio and Samson were

employed by Oceanic only, and that they were not agents or employees of Oceanfleet for

purposes of vicarious liability. The evidence, however, when viewed in the proper light,

proved that both Oceanic and Oceanfleet were their employers.

       By way of example, the Oceanfleet Manual provided that Oceanfleet was “entitled

to use or appoint [to the Ocean Hope] any agents or sub-contractors as it shall deem fit.”

See J.A. 406.    Samson confirmed that his paychecks came from both Oceanic and

Oceanfleet, and that “Oceanic Illsabe” was written on his employment contract. Samson

explained that, while working aboard the Ocean Hope, he understood that Oceanfleet was

the operator of the Vessel. The crewmembers understood that they were employed by

Oceanfleet. Samson — as well as third engineer Menente and fitter Belleza — confirmed

that the uniforms worn by crewmembers of the Ocean Hope bore the name Oceanfleet.

Of great importance, the Oceanfleet Manual was provided to the Ocean Hope

                                            30
crewmembers by Oceanfleet itself. And the Oil Record Book updates were provided to

Oceanfleet officials on a weekly basis. Put succinctly, the evidence was more than

sufficient to prove that the Engine Department crewmembers were employed by both

Oceanic and Oceanfleet.

                                            2.

                                            a.

      Next, we must assess whether Chief Engineer Ignacio and Second Engineer

Samson were acting within the scope of their employment when they committed the

various criminal offenses charged in the Indictment. We have broadly defined the term

“scope of employment” for purposes of vicarious criminal liability, and the term includes,

for example, “acts on the corporation’s behalf in performance of the agent’s general line

of work.” See Automated Med. Labs., Inc., 770 F.2d at 407. We therefore need to decide

whether the jury heard sufficient evidence to reasonably find that the actions of Chief

Ignacio and Samson fell within their “general line of work” aboard the Ocean Hope.

      It was Chief Engineer Ignacio’s responsibility, as required by the Oceanfleet

Manual, to implement and ensure compliance by all Engine Department crewmembers

with the relevant safety and pollution prevention procedures. Pursuant to the Oceanfleet

Manual, Chief Ignacio was personally in charge of maintaining a complete and accurate

Oil Record Book on the Ocean Hope. Similarly, Second Engineer Samson acknowledged

that he was obligated — on behalf of Oceanic and Oceanfleet — to supervise and carry

out his duties pursuant to the Oceanfleet Manual. And Samson had to ensure that the



                                           31
Department’s subordinate crewmembers complied with all applicable environmental

policies.

       The evidence proved that the Ocean Hope’s Oil Record Book contained false and

inaccurate entries, and that it was not accurately maintained. The evidence also proved

that the Engine Department’s subordinate crewmembers had been trained that “orders are

given and expected to be obeyed down the chain of command without hesitation or

question,” as required by the Oceanfleet Manual.        See G.A. 344.     As a result, the

subordinate crewmembers acted within the scope of their employment in complying with

the directives of Chief Ignacio and Samson.

                                              b.

       Oceanic and Oceanfleet nonetheless contend on appeal that the activities of Chief

Engineer Ignacio and Second Engineer Samson exceeded the scope of their duties, in that

the Engine Department crewmembers had acted illegally and contrary to company

policies. The Appellants also argue that they are not vicariously liable because the

Department’s crewmembers did not report any illegal conduct to responsible corporate

officials at Oceanic or Oceanfleet. Those contentions are meritless.

       The fact that the actions of the Engine Department crewmembers were illegal or

contrary to corporate policy does not absolve either Oceanic or Oceanfleet of criminal

responsibility. See Automated Med. Labs., 770 F.2d at 407 (explaining that, although an

agent acting within the scope of his employment acted unlawfully “and contrary to

corporate policy,” that fact did not “absolve [the company] of legal responsibility for [the

agent’s] acts”). In a somewhat analogous situation, the Second Circuit recognized that

                                            32
“crew members acted within their authority to maintain the engine room, discharge

waste, and record relevant information when they used [a] ‘magic [pipe].’” See United

States v. Ionia Mgmt., 555 F.3d 303, 309 (2nd Cir. 2009).

       Consistent with the district court’s instructions, the jury weighed the purported

corporate policies of Oceanic and Oceanfleet. And the jury was entitled to find — on the

evidence — that none of those policies absolved the Appellants of criminal liability. Put

simply, Chief Engineer Ignacio and Second Engineer Samson consistently ordered the

subordinate crewmembers to violate MARPOL, APPS, various federal criminal statutes,

and the applicable regulations. 24

       The evidence was that Oceanfleet received and reviewed the Ocean Hope’s Oil

Record Book on a weekly basis, and that the Appellants made recommendations to the

Engine Department crewmembers on how to satisfy the Coast Guard’s inspection. From

those weekly updates of the Oil Record Book, Oceanfleet was on notice of multiple

oddities. For example, Oceanfleet was aware that the Separator had broken on about July

2, 2015, and thus knew that the Separator’s malfunction on that occasion was not

properly recorded in the Oil Record Book. Oceanfleet also knew that the Oil Record

Book falsely reflected that the Ocean Hope had not offloaded sludge since September

2014. And Oceanfleet knew that the incinerator was being used on a daily basis. The


       24
           The jury also heard from three Engine Department subordinate crewmembers
who were fearful of reporting illegal misconduct on the Vessel. For example, fourth
engineer Sarduma and oiler Villegas both told the jury that they were afraid to report the
illegal activities they saw occurring onboard the Ocean Hope. See G.A. 173a, 178, 196.


                                           33
Appellants, however, never inquired about any of these suspicious events.              In the

circumstances, the jury was entitled to infer the worst as to Oceanic and Oceanfleet. That

view, in favor of the prosecution, was that the Appellants were well aware of the

systematic criminal misconduct of their supervisors concerning the Oil Record Book.

       Oceanic and Oceanfleet also contend on appeal that Chief Engineer Ignacio and

Second Engineer Samson consistently acted only to benefit themselves and not to benefit

either Oceanic or Oceanfleet. We have never required the prosecution to prove, however,

that a corporate defendant, “presumably as represented by its upper level officers and

managers, had an intent separate from that of its lower level employees.” See United

States v. Basic Constr. Co., 711 F.2d 570, 573 (4th Cir. 1983). As long as the corporate

agent intends, at least in part, to benefit his employer, the corporate entity can be

criminally liable, even if the agent is also acting for his own benefit. See Singh, 518 F.3d

at 249 (“The appropriate scope of employment of such an employee or agent has been

defined to include all those acts falling within the employee’s or agent’s general line of

work, when they are motivated — at least in part — by an intent to benefit the corporate

employer.” (internal quotation marks omitted)). Importantly, the trial court’s careful

instructions to the jury were entirely consistent with that established legal principle.

       In assessing the evidence for sufficiency, “[w]e review both direct and

circumstantial evidence, and accord the government all reasonable inferences from the

facts shown to those sought to be established.” See United States v. Cone, 714 F.3d 197,

212 (4th Cir. 2013). The trial evidence was more than sufficient for the jury to infer that

the intended beneficiaries of the illegal conduct on the Ocean Hope were Oceanic and

                                             34
Oceanfleet. By way of example, the jury knew of the Appellants’ profound concern with

avoiding the detainment of the Ocean Hope in Wilmington because of the Coast Guard

investigation. To avoid that problem, Oceanfleet provided the Engine Department’s

crewmembers with a checklist to complete before arriving in Wilmington.           It also

provided Chief Engineer Ignacio with sample Oil Record Book entries, which were

themselves false and fraudulent.

        Oceanfleet had a Port Captain and a Superintendent board the Ocean Hope in

Panama to oversee the Vessel’s preparations for the Coast Guard in Wilmington. Second

Engineer Samson advised the Engine Department’s subordinate crewmembers not to use

the Separator unless it was for survey, in order to keep the Separator clean for the Port

Examination. And Samson advised the subordinate crewmembers not to tell the Coast

Guard investigators about illegal discharges of sludge. In those circumstances, the jury

was entitled to find that Chief Engineer Ignacio and Samson intended to prevent the

Coast Guard from finding any deficiencies onboard the Ocean Hope which might cause

the Vessel to be detained or delayed in Wilmington.

        In sum, voluminous false entries were made in the Ocean Hope’s Oil Record

Book.    And the Oil Record Book was not maintained accurately and completely.

Instructions from Chief Engineer Ignacio and Second Engineer Samson to the

subordinate crewmembers were that they had to lie to the Coast Guard investigators.

Additional false statements were made by Samson that constituted incriminating efforts

— attributable to the Appellants — to assist the Vessel in passing the Port Examination.

See Automated Med. Labs., 770 F.2d at 407 (concluding that an agent was acting in part

                                           35
to benefit his employer when the employer’s “well-being” rested on “its lack of

difficulties with the FDA”). Even if Chief Ignacio and Samson had personal motives to

obstruct the Coast Guard investigation (and none were offered or shown) — or if they

intended to otherwise conceal their unlawful acts from the Coast Guard investigators —

we nevertheless view the evidence in the light most favorable to the prosecution. Viewed

in that light, Chief Ignacio and Samson were motivated to benefit Oceanic and

Oceanfleet. See Singh, 518 F.3d at 249.

                                            c.

      In challenging their convictions on the Failure to Maintain charge in Count Two,

Oceanic and Oceanfleet pursued a refined contention that they were entitled to judgments

of acquittal because Master Tabacaru was the “only person with the legal obligation to

maintain the Oil Record Book.” 25 To support that proposition, they primarily rely on the

Fifth Circuit’s decision in United States v. Fafalios, which recognized that “[c]hief

engineers on foreign-flagged vessels cannot . . . be prosecuted simply for having failed to

maintain an oil record book once a ship enters U.S. waters, since 33 C.F.R. § 151.25

assigns that duty explicitly and exclusively to the ‘master or other person having charge

of the ship.’” See 817 F.3d 155, 162 (5th Cir. 2016). Oceanic and Oceanfleet also

maintain that, on the evidence presented, Master Tabacaru was not shown to have

“knowingly fail[ed] to maintain” the Oil Record Book, nor to have permitted the

       25
         As we see it, Oceanic and Oceanfleet properly preserved their refined Count
Two contention at trial, arguing to the court that they could not “aid and abet”
themselves. See J.A. 280-81.


                                            36
supervising crewmembers to falsify any entries made — or omitted to be made — in the

Oil Record Book. See Br. of Appellants 38. Oceanic and Oceanfleet therefore contend

that they cannot be held vicariously liable on the Failure to Maintain charge.

       This refined theory of criminal liability must also fail, in that Oceanic and

Oceanfleet were proven vicariously liable for the criminal acts of Chief Engineer Ignacio

and Second Engineer Samson in aiding and abetting the failure of Master Tabacaru to

maintain an accurate Oil Record Book. Indeed, Oceanic and Oceanfleet admit in their

appellate submissions that “[t]here is no dispute” that Chief Ignacio and Samson “were

permissibly prosecuted and convicted under the aiding and abetting theory of liability for

causing the Master to fail to maintain an accurate” Oil Record Book.             See Br. of

Appellants 39.    The explicit provisions of § 2(a) of Title 18 further undermine the

Appellants’ refined contention on Count Two. Since the time that statutory provision

was amended in 1951, any distinction between an aider and abettor of an offense, on the

one hand, and a principal offender, on the other, has been abolished. See Standefer v.

United States, 447 U.S. 10, 18 n.11 (1980). That is, “[w]hoever . . . aids [or] abets” the

commission of an offense against the United States “is punishable as a principal.” See 18

U.S.C. § 2(a).

       As the Fifth Circuit emphasized in its Fafalios decision, the crewmembers of a

ship, other than the master thereof, “may be prosecuted for aiding and abetting the failure

to maintain an accurate” Oil Record Book. See 817 F.3d at 162. And we have already

recognized that the criminal actions of Chief Engineer Ignacio and Second Engineer

Samson fell within the scope of their duties on the Ocean Hope, and that they intended

                                            37
for those actions to benefit Oceanic and Oceanfleet. As we have heretofore explained,

“[a] person aids and abets a crime when . . . he intends to facilitate the offense’s

commission.” See BMG Rights Mgmt. (US) LLC v. Cox Communs., Inc., 881 F.3d 293,

309 (4th Cir. 2018) (internal quotation marks omitted). Viewed in the proper light, Chief

Ignacio and Samson aided and abetted Master Tabacaru’s failure to maintain an accurate

Oil Record Book. This refined contention of error as to Count Two is therefore also

rejected.

                                            d.

       Consistent with the foregoing, Oceanic and Oceanfleet are unable to successfully

challenge the sufficiency of the trial evidence. The district court thus did not err in

denying the various motions for judgments of acquittal, and the guilty verdicts returned

by the jury are amply supported by the evidence.

                                            B.

       Next, we turn to Oceanic and Oceanfleet’s contentions regarding the sentences

imposed by the district court. 26   The Appellants claim that the court erred in four

respects:



       26
          When we refer herein to the “sentences” imposed on Oceanic and Oceanfleet,
we mean the fines, restitution awards, periods of probation, and conditions of probation.
Furthermore, the sentencing court and the parties have variously referred to the fines and
restitution awards as fines, financial penalties, special assessments, and community
service payments. Because the distinctions between fines and restitution awards do not
alter or impact the resolution of these appeals, we sometimes collectively refer to them as
“fines” or “financial penalties.”


                                            38
      •      by failing to properly group Counts Two and Three as well as
             Counts Six through Nine (the “grouping contention”);

      •      by failing to consider Oceanic and Oceanfleet’s independent
             financial conditions and separate abilities to pay the fines imposed
             (the “excessive fine contention”);

      •      by imposing erroneously disparate fines on Oceanfleet compared to
             fines on similarly situated defendants (the “disparate fine
             contention”); 27 and

      •      by imposing, as a special condition of probation, a five-year ban
             from ports in the United States of ships of the Appellants and related
             third parties (the “probation condition contention”).

We will address the sentencing contentions in turn.

                                           1.

      In their grouping contention, the Appellants maintain that the sentencing court

failed to properly “group” the offenses of conviction. The relevant Guideline provision

— USSG § 3D1.2 — provides that “counts involving substantially the same harm shall

be grouped together in a single Group.” Counts are deemed to allege substantially the

same harm when, inter alia, “one of the counts embodies conduct that is treated as a

specific offense characteristic in, or other adjustment to, the guideline applicable to

another of the counts.” See USSG § 3D1.2(c). Oceanic and Oceanfleet contend that

Counts Two and Three and Counts Six through Nine alleged substantially the same

criminal conduct, and thus should have been grouped together for sentencing purposes.



      27
        As indicated below, the disparate fine contention is being pursued by Oceanfleet
only. Oceanic does not pursue such a contention.


                                           39
Had the court done so, according to Oceanic and Oceanfleet, their permissible fines

would have been substantially reduced.

       Importantly, Oceanic and Oceanfleet did not present the grouping contention to

the sentencing court, either by challenging the PSRs or by objecting in the sentencing

proceedings. When a defendant has not properly preserved a sentencing error and failed

to provide the lower court with an opportunity to correct the alleged error, we can review

the appellate contention for plain error only. See United States v. Boykin, 669 F.3d 467,

470 (4th Cir. 2012). In conducting plain error review, we assess: (1) whether there is an

error; (2) whether the error is clear or obvious; and (3) whether the error affected the

appellant’s substantial rights. See United States v. Olano, 507 U.S. 725, 734 (1993). To

satisfy the third requirement of the plain error test, the appellant must show that the error

actually “affected the outcome of the district court proceedings.” Id. Even when all three

of these requirements are satisfied, “we have discretion whether to recognize the error,

and should not do so unless the error ‘seriously affects the fairness, integrity or public

reputation of judicial proceedings.’” See United States v. Hargrove, 625 F.3d 170, 184

(4th Cir. 2010) (quoting Olano, 507 U.S. at 736).

       Put simply, we discern no error in the sentencing court’s handling of the grouping

question in this case.     And Oceanic and Oceanfleet failed — in their appellate

submissions — to grapple with the fact that their PSRs actually grouped their offenses of

conviction into a single group: “Count Group 1: Obstruction of Justice and Aiding and

Abetting.” See S.A. 16, 40. The Guideline applicable to an obstruction of justice offense

directs the court to “determine an appropriate fine by applying the provisions of 18

                                             40
U.S.C. §§ 3553 and 3572.” See USSG § 8C2.10; see also USSG § 2J1.2(a); USSG

§ 8C2.1. Neither § 3553 nor § 3572, however, requires a court to group the offenses of

conviction prior to imposing a fine. Rather, those statutes direct the court to consider

certain sentencing factors and impose a sentence “sufficient, but not greater than

necessary” to serve the ends of justice. See 18 U.S.C. § 3553; see also 18 U.S.C. § 3572.

The record confirms that the court considered those factors, and it then imposed financial

penalties — totalling $900,000 for Oceanic and $1,800,000 for Oceanfleet — that were

substantially less than the statutory maximum of $4,500,000. See 18 U.S.C. § 3571(c)(3)

(establishing maximum fine of $500,000 for each felony offense of conviction). 28

       Assuming that the sentencing court erred in grouping Oceanic and Oceanfleet’s

offenses of conviction, the grouping contention fails to satisfy the requirements of plain

error review.   See United States v. Seignious, 757 F.3d 155, 166 (4th Cir. 2014)

(assuming error in context of plain error review and “jumping straight” to second and

third prongs of analysis). Put succinctly, the grouping contention is by no means plainly

erroneous. A “plain” error is said to be an error so “clear or obvious” that it jumps off the

page. See Puckett v. United States, 556 U.S. 129, 135 (2009). The Appellants, however,

do not even argue on appeal that the court committed an obvious error. Indeed, they have




       28
         Section 3571(c)(3) of Title 18 provides for a statutory maximum fine of
$500,000 on a corporate defendant convicted of a felony. Oceanic and Oceanfleet were
each convicted of nine felonies, resulting in a statutory maximum aggregate fine of
$4,500,000 for each of them.


                                             41
failed to argue that the grouping contention satisfies any of the requirements of plain

error review. In these circumstances, the grouping contention must be rejected.



                                             2.

       In their excessive fine contention, Oceanic and Oceanfleet maintain that the

sentencing court erred by failing to properly consider the sentencing factors identified in

18 U.S.C. §§ 3553(a) and 3572. The Appellants objected to their fines at sentencing —

after the fines had been imposed — on the ground that neither Oceanic nor Oceanfleet

had the financial wherewithal to pay them. 29       The Appellants thus preserved their

excessive fine contention for these appeals, and we assess that contention for abuse of

discretion. See United States v. Walker, 83 F.3d 94, 95 (4th Cir. 1996).

       Pursuant to the PSRs, the criminal conduct of Oceanic and Oceanfleet falls within

Sentencing Guidelines § 8C2.10. See S.A. 16, 40. That Guideline provision directs a

sentencing court to determine appropriate fines for a corporate entity by looking to 18

U.S.C. §§ 3553 and 3572. Section 3553(a) provides that “[t]he court shall impose a

sentence sufficient, but not greater than necessary” to reflect the severity of the offense,

to provide just punishment for the offense, to deter future criminal conduct, and to protect


       29
          When asked by the district court if there were any objections to the sentence
being imposed on Oceanic, its counsel replied “Yes sir. The fine that has been imposed
is an improper fine because it is a fine which can never be paid based on the company’s
financial situation.” See J.A. 523. The lawyer, who represented the Appellants jointly,
raised the same objection to the fines imposed on Oceanfleet. Id. The court overruled
both objections.


                                            42
the public from future crimes by the defendant. See 18 U.S.C. § 3553(a)(2). In pursuing

that end, the court should consider several factors, including:

       •      the nature and circumstances of the offense and the history and
              characteristics of the defendant;

       •      the need for the sentence imposed;

       •      the pertinent policy statements;

       •      the need to avoid unwarranted sentence disparities among
              defendants with similar records; and

       •      the need to provide restitution.

See 18 U.S.C. § 3553(a)(1)-(7). Section 3572 of Title 18, entitled “Imposition of a

sentence of fine and related matters,” directs a court to consider other factors that are

similar to those enumerated in Section 3553. 30

       At the oral argument of these appeals, Oceanic and Oceanfleet maintained that the

sentencing court failed to analyze any of the § 3572 factors. That contention — even if

valid — would not warrant relief on the excessive fine contention.          As we have

recognized, specific findings as to each factor in § 3572(a) are unnecessary, and a court

“may satisfy [the requirements of § 3572(a)] if it adopts a defendant’s presentence

investigation report . . . that contains adequate factual findings to allow effective

appellate review of the fine or restitution.” See United States v. Castner, 50 F.3d 1267,

       30
          For example, § 3572 of Title 18 directs a sentencing court to consider the
income, earning capacity, and financial resources of the defendant; the burden that a fine
will impose on the defendant; whether restitution is being ordered; the size of the
organization; and any measures taken by the organization to prevent a recurrence of
offenses.


                                             43
1277 (4th Cir. 1995). As with the § 3553(a) factors, we need “not vacate [a] sentence

simply because the [sentencing] court did not spell out what the context of its explanation

made patently obvious.” See United States v. Montes-Pineda, 445 F.3d 376, 381 (4th Cir.

2006) (internal citations omitted). Put simply, a court “need not robotically tick through

§ 3553(a)’s every subsection.” Id. at 380 (internal quotation marks omitted).

       After carefully considering the arguments of the prosecution and the defense, the

sentencing court “[found] the basis for the findings contained in the presentence report

[to be] credible and reliable, and therefore, adopt[ed] those findings.” See J.A. 517; 520.

And the PSRs contained adequate findings for appellate review, in that they specifically

described Oceanic and Oceanfleet’s abilities to pay. See S.A. 14-15; 38-39. Indeed,

neither Oceanic nor Oceanfleet argues that the court misapprehended their abilities to pay

the financial penalties imposed.

       The financial information with respect to Oceanic and Oceanfleet that is reflected

in the PSRs was self-reported and unaudited. Oceanic’s PSR indicates that Oceanic sold

the Ocean Hope — its only asset — in 2016, a year after the events giving rise to this

prosecution. Oceanic reported a profit of nearly $5,000,000 in 2015, indicating that the

Ocean Hope was profitable around the time the illegal pollution conduct occurred.

Oceanfleet’s PSR reflected that it had “10.8 vessels under management and [was]

generating significant revenue.” See S.A. 37. Therefore, Oceanfleet’s PSR explained

that “based on the continued receipt of revenues,” Oceanfleet had the ability to pay a fine

“if allowed to do so in installments.” Id. at 40. The PSRs did not recommend any

specific fines for either Oceanic or Oceanfleet.       Nonetheless, even if a corporate

                                            44
defendant has a negative net monthly cash flow at sentencing, that fact “does not

necessarily indicate an inability to pay, particularly when their PSRs reflect past success

in business and above average earning capacities.” See Castner, 50 F.3d at 1278.

       When calculating the Appellants’ aggregate financial penalties — $1,800,000 for

Oceanfleet and $900,000 for Oceanic — the sentencing court accepted and understood

the factual findings in the PSRs and explained that the court had “considered the statutory

issues as well as the factors provided in [§ 3553(a)].” See J.A. 517. The court carefully

considered the pertinent public interests of “punishment, deterrence and recidivism,”

which mirror the factors in § 3553(a) that call for providing just punishment and

deterrence. Id. at 515. The court also weighed the findings of the PSRs which reflect

past business success by both Oceanic and Oceanfleet, and confirmed their abilities to

pay fines in installments.

       The sentencing court also considered the inculpatory findings of the PSRs that

explained that “neither company acknowledged the discharges occurred or provided

information from their internal investigations to the Coast Guard.” See S.A. 11, 33.

Addressing the illegal extra flange found on the sludge pump, the PSRs revealed that

neither Oceanic nor Oceanfleet “took any steps to rectify the piping or . . . ensure that

[the Ocean Hope] did not have [an] illegal connection.” Id. at 7, 31-32. In these

circumstances, we perceive no abuse of discretion by the court in the amounts of the

financial penalties that were imposed. The excessive fine contention is therefore rejected.

                                            3.



                                            45
      The disparate fine contention is pursued by Oceanfleet only, and it has two

subparts. Both aspects of the disparate fine contention are predicated on the sentencing

court’s alleged contravention of Section 3553(a)(6) of Title 18.      Section 3553(a)(6)

requires a sentencing court to consider “the need to avoid unwarranted sentence

disparities among defendants with similar records who have been found guilty of similar

conduct.” See 18 U.S.C. § 3553(a)(6). In the first part of its disparate fine contention,

Oceanfleet argues that the court erred by imposing a greater fine on Oceanfleet than on

Oceanic, in that the Appellants were convicted of the same offenses. In the second part

of that contention, Oceanfleet argues that the court erred by imposing a greater financial

penalty on Oceanfleet than was imposed on a corporate defendant convicted of pollution

offenses several years ago in the Eastern District of Virginia. See United States v. Diana

Shipping Servs., S.A., 985 F. Supp. 2d 719 (E.D. Va. 2013). Because Oceanfleet did not

pursue these arguments in the lower court, we review them for plain error only. See

Boykin, 669 F.3d at 470.

      Put simply, the foregoing contentions are nearly spurious. First, assuming the

sentencing court plainly erred in imposing a greater financial penalty on Oceanfleet —

the parent entity — than it imposed on Oceanic, Oceanfleet has not shown how that error

could have affected its substantial rights. See Seignious, 757 F.3d at 166. In Seignious,

we concluded that a criminal defendant’s substantial rights were not affected where the

defendant could not show that the “amount of restitution the district ordered [the

defendant] to pay . . . would have been any different” but for the alleged error. Id.

Similarly, Oceanfleet cannot show that the court would have imposed a lesser financial

                                           46
penalty on Oceanfleet had it timely presented its disparity issue to the lower court.

Indeed, that court might have agreed with Oceanfleet’s disparate fine contention and

increased Oceanic’s financial penalties to equal those of Oceanfleet.              In these

circumstances, therefore, we are unable to rule that Oceanfleet’s substantial rights were

affected. This aspect of the disparate fine contention thus fails under the third prong of

plain error review. See Olano, 507 U.S. at 732.

       The sentencing court also did not err — plainly or otherwise — by imposing a

greater fine on Oceanfleet than the court imposed on the defendant in the Diana Shipping

case. The Diana defendant — a ship operator — was convicted of eleven offenses

arising from its failure to properly record the disposal of bilge water in its Oil Record

Book. See 985 F. Supp. 2d at 722. According to Oceanfleet, the Diana court imposed an

aggregate fine of $1,100,000 on those convictions — approximately $700,000 less than

Oceanfleet’s aggregate financial penalty.        See Br. of Appellants 48-49.    Oceanfleet

requests that we vacate its financial penalty in light of that disparity. We are satisfied to

reject that request for at least two reasons.

       First, although Oceanfleet and the Diana defendant were convicted of similar

offenses, the defendant in Diana was not shown as similarly situated to Oceanfleet. For

example, the Diana court credited the defendant for accepting responsibility for the

actions of its employees and moving swiftly to implement procedures to preempt

additional violations of federal law. See Sentencing Tr. at 43, Diana Shipping Servs.,

S.A., No. 2:13-cr-40 (E.D. Va. Dec. 18, 2013), ECF No. 151. Oceanfleet, by contrast,

maintained its innocence throughout the sentencing proceedings, and has never

                                                47
acknowledged that its environmental safety training and compliance procedures are

inadequate to prevent reoccurrences of the criminal conduct that occurred on the Ocean

Hope. See S.A. 35; see also S.A. 38 (specifying in Oceanfleet’s PSR that “it does not

appear that the corporate defendant had an effective program to prevent or detect

violations.”).

       Second, we are aware of no precedent that requires district courts in separate

districts to impose nearly identical fines on corporate defendants convicted of similar

criminal offenses. The sentencing court in this case was directed to impose fines on

Oceanfleet by applying the sentencing factors set forth in 18 U.S.C. §§ 3553 and 3572.

And Section 3572(a)(6) required the sentencing court to take into account Oceanfleet’s

“income, earning capacity, and financial resources” in imposing financial penalties. The

individualized nature of those factors will necessarily result in different penalties being

imposed on different defendants. Indeed, discrepancies in income and earning capacity

in all likelihood contributed to the distinctions between the penalties imposed on

Oceanfleet — the parent entity of at least ten subsidiary-like entities — and the Diana

defendant, which was a subsidiary of a large publicly traded company.            See Def.

Sentencing Mem. at 11, Diana Shipping Servs., S.A., No. 2:13-cr-40 (E.D. Va. Nov. 29,

2013), ECF No. 134. In these circumstances, the sentencing court did not err in imposing

a greater financial penalty on Oceanfleet than the Virginia federal court apparently

imposed on the Diana defendant.

                                            4.



                                            48
       Finally, in their probation condition contention, Oceanic and Oceanfleet argue that

it was improper for the sentencing court to impose a ban on ships managed by Oceanfleet

and Oceanic from all ports in the United States, for a maximum period of five years, or

until they paid their financial penalties. Although we would normally review such an

issue for abuse of discretion, the Appellants did not object to the special condition of

probation when it was imposed. See United States v. Dotson, 324 F.3d 256, 259 (4th Cir.

2003). Therefore, we assess the probation condition contention for plain error only. See

Olano, 507 U.S. 725, 734.

       The Appellants argue that the five-year ban (contingent upon failure to pay

financial penalties) — which extended to “all vessels managed by [Oceanic or

Oceanfleet] and/or any . . . entity related to either defendant by reason of shared or

common ownership, management or control” — improperly punished innocent third

parties for the criminal actions of the Appellants. See J.A. 529, 535. A sentencing court

is, in its discretion, entitled to impose such special conditions so long as they “are

reasonably related to the factors set forth in section 3553(a)(1) and (a)(2).” See 18 U.S.C.

§ 3563(b)(22).

       As the government emphasizes, the sentencing court’s special condition of

probation — that extended to any “entity related to either defendant by reason of shared

or common ownership, management or control” — was reasonably related to the

sentencing factors listed in 18 U.S.C. § 3553(a). See J.A. 529, 535. In particular, the

special condition was directly tied to the need to “afford adequate deterrence to criminal

conduct,” “protect the public from further crimes of the defendant,” and “provide

                                            49
restitution to . . . victims.” See 18 U.S.C. § 3553(a)(2)(B)-(C), (7). The PSRs revealed

that it is a common practice for international shippers, such as Oceanfleet, to operate

through special-purpose subsidiary entities like Oceanic. Indeed, the PSRs reflect that

Oceanfleet manages and controls at least ten other ships in this manner. It was therefore

reasonable for the court to conclude that, if its special condition of probation did not

extend to other special-purpose entities managed by Oceanfleet, those entities would

continue to operate freely in the ports of the United States. The special condition of

probation was thus entirely reasonable and its imposition was not an abuse of the court’s

discretion. Because no error was committed, there can be no plain error. The probation

condition contention is therefore also rejected.

                                            IV.

       Pursuant to the foregoing, we reject Oceanic and Oceanfleet’s various contentions

of error regarding their convictions and sentences. We are therefore satisfied to affirm

the criminal judgments that are challenged in these appeals.

                                                                            AFFIRMED




                                             50